DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a system for monitoring fetal size of an expectant woman. The system comprises an acoustic generator configured to receive an acoustic signal generated by a fetal heartbeat and to generate a sensor output signal; and a processor for extracting at least one frequency component from the sensor output signal and deriving a sensor output signal strength based on the at least one extracted frequency component and determining the fetal size from the sensor output signal strength based on a predetermined correlation between the fetal size and the sensor output signal.
The closest prior art Török et al. (U.S. Pat. 6,245,025 B1) discloses a system for monitoring fetal size of an expectant woman, comprising: an acoustic sensor positioned above the belly of the expectant woman and configured to receive an acoustic signal generated by a fetal heartbeat and to generate a sensor output signal. The system also comprises a processor for processing the sensor output signal and extracting at least one frequency component from the sensor output signal at a frequency or having a frequency range. However, the cited reference fail to individually disclose, or suggest when combined, deriving a sensor output signal strength based on at least one extracted frequency component and determining the fetal 
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically deriving a sensor output signal strength based on at least one extracted frequency component and determining the fetal size from the sensor output signal strength based on a predetermined correlation between the fetal size and the sensor output strength in combination with the recited structural limitations of the claimed invention. Furthermore, applicant’s arguments were found to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagel et al. (Nagel J. New diagnostic and technical aspects of fetal phonocardiography. Eur J Obstet Gynecol Reprod Biol. 1986 Dec;23(5-6):295-303. doi: 10.1016/0028-2243(86)90163-2. PMID: 3542622.) relates to recording a fetal phonocardiogram and using time-domain and frequency domain processing of the recorded phonocardiogram to obtain representations of fetal health. 
Kovács et al. (Kovács F, Horváth C, Balogh AT, Hosszú G. Fetal phonocardiography--past and future possibilities. Comput Methods Programs Biomed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792